DETAILED ACTION

.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Cho (US Pub: 2007/0075939 A1) teaches “A display pixel, comprising: an organic light-emitting diode; a drive transistor coupled in series with the organic light-emitting diode, wherein the drive transistor has a drain terminal, a gate terminal, and a source terminal; a data line; a data loading transistor coupled between the data line and the source terminal of the drive transistor” (i.e. as seen in figure 3 Cho teaches the transistor T1 which is fed with the control of T2 having the driving of data Idata and also using the T4 as a decoupling transistor), Cho do not teach wherein the data loading transistor is configured to write data from the data line into the display pixel during data loading operations and to output sensing current onto the data line during current sensing operations; and an emission control transistor interposed between the drive transistor and the organic light-emitting diode, wherein the emission control transistor is configured to decouple the organic light-emitting diode from the drive transistor during the current sensing operations.” (i.e. Cho’s circuitry uses a current mirroring design and 
Specifically, the prior arts do teaches the couple of the source and drain connect design of the current application with the data loading transistor is couple to the drive transistor and the emission transistor being interposed between the drive transistor and the OLED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Kim et al. (US Pub: 2020/0388225 A1) and Numao (US Pub: 2004/0066358 A1) are cited to teach a similar type of OLED display with current sensing capacity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        September 11, 2021.